DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DAVID F. DAMERAU,
                              Appellant,

                                     v.

                WEISS, HANDLER & CORNWELL, P.A.,
                            Appellee.

                               No. 4D21-2072

                           [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin-Singer, Judge; L.T. Case No. CACE 18-
021272.

   David F. Damerau, Fort Lauderdale, pro se.

   Seth A. Kolton of Shendell & Pollock, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.